EZELL, Judge,
dissenting.
I dissent in this matter to bring to the attention of attorneys and the legislature the mess that has been clogging up the legal system and clogging up the minds of those that have to deal with this inept statute.
The plaintiffs injury occurred prior to the last amendment to La.Code.Civ.P. art. 966, which became effective on August 2013. The only evidence that could be relied upon in a motion for summary judgment was the evidence formally admitted during the summary judgment hearing.
In this instance, the testimony of plaintiff was not properly admitted for her motion for summary judgment. In fact, no testimony from the plaintiff was admitted for the purposes of this motion for summary judgment because none was introduced at the hearing or attached to her opposition memorandum.
Thus, based on the evidence properly before this court, I would agree -with the trial court’s decision in this matter.
For the foregoing reasons, I respectfully dissent in this matter.